Citation Nr: 1711921	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to October 30, 2014 and in excess of 40 percent therefrom.

2.  Entitlement to disability ratings in excess of 20 percent for radiculopathy of the bilateral lower extremities.

3.  Entitlement to separate compensable disability ratings for claimed additional neurological deficits to include sexual dysfunction, fecal incontinence, and urinary incontinence.

4.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee. 

This matter was previously before the Board, and, in September 2014, was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran's low back disability manifested in muscle spasms severe enough to cause an altered gain prior to October 30, 2014, but, during this period of time, it did not manifest forward flexion of 30 degrees or less; and the Veteran did not manifest ankylosis at any time during the period on appeal.

2.  The Veteran's radiculopathy of the right lower extremity manifested in moderately-severe incomplete paralysis throughout the period on appeal, but it did not manifest in atrophy or complete paralysis.

3.  The Veteran's radiculopathy of the left lower extremity did not manifest in moderately-severe incomplete paralysis, atrophy, or complete paralysis throughout the period on appeal.

4.  The Veteran's claimed sexual dysfunction, urinary incontinence, and fecal incontinence are not objective neurological abnormalities associated with his back disability.

5.  The Veteran's service-connected disabilities prevent the Veteran from securing and maintaining substantially gainful employment, and he meets the schedular requirements for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for degenerative disc disease of the lumbar spine of 20 percent prior to October 30, 2014 have been met, and the criteria for a disability rating in excess of 40 percent from October 30, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a disability rating of 40 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2016).

3.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2016).

4.  The criteria for separate compensable disability rating for sexual dysfunction, urinary incontinence, or fecal incontinence associated with the Veteran's spinal abnormalities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note(1).

5.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  This matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional VA examination was provided in substantial compliance with the Board's remand instructions.  Additionally the Veteran was provided with a VA medical opinion from a neurologist.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

The Veteran contends that he is entitled to increased disability ratings for degenerative disc disease of the lumbar spine and radiculopathy of the bilateral lower extremities as well as separate compensable ratings for sexual dysfunction, fecal incontinence, and urinary incontinence.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Back Prior to October 30, 2014

At issue is whether the Veteran is entitled to an increased disability rating for low back disability.  The Veteran originally filed for service connection for a low back disorder in July 1986, and, in September 1986, the RO granted the Veteran service connection and assigned a disability rating of 10 percent effective the day after separation from service.  In October 2008, the Veteran filed an increased rating claim, and, in April 2009, the RO denied the Veteran's claim.  The Veteran appealed. 

Back disabilities are assigned pursuant to the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Nevertheless, the Formula for Rating IVDS Based on Incapacitating Episodes is not raised by the record.  The Board notes that VA examinations in November 2008, March 2011, and in October 2014 all indicate that the Veteran manifested incapacitating episodes due to IVDS.  In order for the Formula for Rating IVDS Based on Incapacitating Episodes to provide an adequate basis for an increased disability rating, however, the Veteran must have been prescribed bed rest by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  Nevertheless, the Veteran's treatment records do not actually contain such a prescription.  Furthermore in an October 2014 VA examination, the examiner opined that his IVDS was not related to his previously service-connected back disability. 

Under the General Rating Formula, a disability rating of 10 percent is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees; or a combined range of motion of greater than 120 degrees but less than 235 degrees; or there is muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more in height.  A disability rating of 20 percent is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability rating of 40 percent is assigned when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total (100 percent) disability rating is assigned when there is ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion is the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).

Ankylosis is not raised by the record, and, therefore, it does not provide an adequate basis for an increased disability rating.  Examiners in November 2008, March 2011, and in October 2014 opined that the Veteran did not manifest ankylosis, and the Veteran has not otherwise claimed, nor do his treatment records memorialize, ankylosis during the period on appeal.  Therefore, the rating criteria for a disability rating of 50 percent or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  Furthermore, the Board will only consider assigning the Veteran a disability rating of 40 percent based on criteria that do not require a finding of ankylosis.  

Treatment records, as well as the Veteran's statements, indicate that the Veteran manifested back symptoms throughout the period on appeal including back pain and limited range of motion.

A June 2008 magnetic resonance imaging (MRI) with contrast of the Veteran's lumbar spine indicated that the Veteran manifested mild scoliosis.

In his October 2008 increased rating claim, the Veteran claimed that his back disability had increased in severity.

The Veteran underwent a VA examination in November 2008.  The Veteran reported experiencing pain as well as moderate flare-ups every two to three weeks lasting one to two days.  The examiner opined that the Veteran did not experience muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner further noted that the Veteran did not manifest scoliosis, reversed lordosis, kyphosis, or ankylosis.  The Veteran's forward flexion was to 75 degrees, and his combined range of motion was 165 degrees.  The Veteran manifested pain on range of motion, but he did not experience decreased range of motion after three repetitions of range of motion testing.  The examiner noted that the Veteran's back disability had severe effects on sports and exercise, moderate effects on chores and shopping, and mild effects on recreation, traveling, bathing, dressing, and toileting.

The Veteran underwent another VA examination in March 2011.  The Veteran reported low back pain that had gotten progressively worse since onset with moderate flare-ups every two to four months lasting one to two days.  The Veteran stated that precipitating and alleviating factors included lifting, bending, twisting, and rest, and he claimed that he experienced additional limitation of motion during flare-ups.  The examiner noted that the Veteran did not manifest muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, and that there was no kyphosis, reverse lordosis, or ankylosis of the thoracolumbar spine.  The examiner did note that the Veteran manifested scoliosis and a history of spasms.  The Veteran's flexion was to 80 degrees and his combined range of motion was 176 degrees; which the Board interprets as 175 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  The Veteran manifested pain on motion, and, after repetition of range of motion testing, his flexion was reduced to 70 degrees and his combined range of motion was reduced to 151; which the Board interprets as 150.  Id.  The examiner noted that the Veteran's back disability prevented exercise and sports, had severe effects on recreation, had moderate effects on travel, driving, and shopping, and had mild effects on dressing and grooming.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 20 percent prior to October 30, 2014, because it is at least as likely as not that the Veteran's back spasms caused scoliosis.  The Board notes that VA examiners in November 2008 and March 2011 opined that the Veteran did not have spasms sufficient to cause spinal abnormalities.  Nevertheless, the November 2008 VA examiner failed to indicate that the Veteran had scoliosis in spite of a June 2008 VA examination indicating that the Veteran had scoliosis.  Additionally, both VA examinations noted either the presence or a history of spasms.  Finally, the March 2011 VA examination did not offer an alternative etiology of the Veteran's scoliosis.  Therefore, the Board finds that the history of spasms and presence of scoliosis more closely approximates the rating criteria for a disability rating of 20 percent rather than 10 percent.  As such, a disability rating of 20 percent prior to October 30, 2014 is granted.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 40 percent.  As previously noted, ankylosis is not raised by the record.  Furthermore, the Veteran's forward flexion was never measured as 30 degrees or less.  Therefore, a disability rating of 40 percent is denied.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board recognizes that the Veteran's disability has caused additional functional loss.  In March 2011, a VA examiner indicated that the Veteran manifested additional functional loss including additional loss of range of motion after repetitive range of motion testing.  Specifically, the Veteran's forward flexion was reduced from 80 percent to 70 percent.  Nevertheless, the Veteran's additional functional loss is not sufficient to warrant an increased rating, because, even taking the functional loss into account, his flexion is still in excess of 30 degrees.  Therefore, the additional functional loss is not sufficiently severe to warrant a disability rating in excess of 20 percent.

Back From October 30, 2014

During the pendency of the Veteran's appeal, his back disability rating was increased to 40 percent, effective October 30, 2014.  In order to meet the schedular rating criteria for a disability rating in excess of 40 percent, the Veteran needs to manifest ankylosis of the thoracolumbar spine or the entire spine, and, as previously noted, ankylosis is not raised by the record.  Furthermore, DeLuca analysis cannot provide an adequate basis for a disability rating in excess of 40 percent either, because, as in this case, when a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Radiculopathy

At issue is whether the Veteran is entitled to disability ratings in excess of 20 percent radiculopathy of the bilateral lower extremities.  The issue was raised by the record during the pendency of the Veteran's claim for an increased disability rating for his low back disability.  38 C.F.R. § 4.71a, General Rating Formula for diseases and Injuries of the Spine, Note (1).  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 40 percent for the radiculopathy of the right lower extremity, but he is not entitled to an increased disability rating for his left lower extremity.

The Veteran's radiculopathy is evaluated pursuant to Diagnostic Code 8520.  Under Diagnostic Code 8520, a disability rating of 20 percent is assigned for moderate incomplete paralysis, and a disability rating of 40 percent is assigned for moderately severe incomplete paralysis.  A disability rating of 60 percent is assigned for severe incomplete paralysis with marked muscular atrophy, and a disability rating of 80 percent is assigned for complete paralysis.  Complete paralysis is when the foot dangles and drops, no active movement is possible for muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's treatment records indicate that he reported and sought treatment for radiculopathy throughout the period on appeal.

The Veteran underwent a VA examination in October 2014.  The examiner noted that the Veteran manifested severe constant pain, intermittent pain, paresthesias or dysesthesias, and numbness of the right lower extremity and mild constant pain, intermittent pain, paresthesias or dysesthesias, and numbness of the left lower extremity.  The examiner did not identify any additional signs or symptoms (such as atrophy) due to his radiculopathy.  The examiner ultimately characterized the Veteran's radiculopathy as moderate in both lower extremities.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 40 percent for his right lower extremity, because he has manifested moderately-severe radiculopathy in his right lower extremity.  The Board notes that the October 2014 examiner ultimately characterized the radiculopathy of the right lower extremity as moderate.  Nevertheless, such characterizations, though competent evidence, are not binding on the Board.  Moreover, the Veteran's actual symptoms (including constant pain, intermittent pain, paresthesias or dysesthesias, and numbness) were all characterized as severe.  Therefore, the Board finds that the Veteran's symptoms more closely approximate moderately-severe rather than simply moderate radiculopathy.  As such, a disability rating of 40 percent for radiculopathy of the right lower extremity is granted.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 40 percent for his left lower extremity, because he has not manifested moderately-severe radiculopathy of his left lower extremity.  The Veteran's actual symptoms (including constant pain, intermittent pain, paresthesias or dysesthesias, and numbness) were all characterized as slight, and no examiner, or other provider, characterized the radiculopathy in his left lower extremity as any more serious then moderate.  As previously noted, provider's characterizations are not binding on the Board, but, in this case, the characterization of the Veteran's left lower extremity radiculopathy as moderate appears to be, if anything, biased in his favor; as the left lower extremity has only manifested slight symptoms.

The Veteran is not entitled to a disability rating in excess of 40 percent for either bilateral lower extremity.  In order to be entitled to such a disability rating, the Veteran must manifest severe incomplete paralysis with marked muscular atrophy or complete paralysis.  Nevertheless, neither the Veteran's treatment records nor the October 2014 VA examination indicate that the Veteran manifested atrophy or complete paralysis of either extremity during the period of appeal.  As such a disability rating in excess of 40 percent for either extremity is denied.


Sexual Dysfunction, Urinary Incontinence, and Fecal Incontinence

At issue is whether the Veteran is entitled to separate compensable disability ratings for sexual dysfunction, urinary incontinence, and fecal incontinence.  The issues were raised by the record during the pendency of his increased rating claim for his low back disability.  38 C.F.R. § 4.71a, General Rating Formula for diseases and Injuries of the Spine, Note (1).  The weight of the evidence indicates that the Veteran is not entitled to a separate compensable disability rating for these claimed associated abnormalities.

Private treatment records from September 2008 to January 2009 indicate that the Veteran denied experiencing bowel or bladder dysfunction.  Nevertheless, the Veteran reported experiencing bladder control problems in VA treatment records as early as July 2008.  

The Veteran underwent VA examinations in November 2008 and March 2011.  In both cases, the examination reports indicated that the Veteran did not have a history of fecal or urinary incontinence.  In a November 2008 VA examination, the Veteran reported a history of erectile dysfunction.

In an October 2014 VA examination, a VA examiner opined that it was more likely than not that his bladder issues were related to bladder or prostate issues, and that it was not related to a spinal etiology.

The Veteran was also provided a medical opinion from a VA neurologist in October 2016.  The neurologist opined that the Veteran's bladder incontinence, fecal incontinence, and sexual dysfunction were less likely related to a period of service, because they did not have an onset until decades after the injury that caused the Veteran's previously service-connected back disability.

The weight of the evidence indicates that the Veteran is not entitled to separate compensable disability ratings for urinary incontinence, fecal incontinence, or sexual dysfunction, because neither the October 2014 VA examination nor the October 2016 medical opinion indicated that these conditions were related to his spinal injury.  Additionally, there is no medical opinion of record linking these conditions to his back disability.  As such, entitlement to separate compensable disability ratings for urinary incontinence, fecal incontinence, and sexual dysfunction are denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service for completion of the third step-a determination 

of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria for the Veteran's radiculopathy include holistic terms like mild, moderate, moderately-severe, severe, and complete.  Thus, the Board must necessarily consider all of the Veteran's radiculopathy symptoms in evaluating the severity of his radiculopathy.  Furthermore, in order to evaluate the Veteran's back disability, the Board is required to take into consideration all related symptoms in order to determine whether the disability causes additional functional loss.  See Deluca.  Therefore, the rating criteria for the Veteran's back disability and radiculopathy contemplate all of the Veteran's disability symptoms.

The Board notes that the Veteran uses assistive devices.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service-connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining the severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.


TDIU

The Board has also considered whether TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it was, because the Veteran's representative raised the issue in the most recent appellate brief.   The Veteran meets the schedular criteria for TDIU, because he has a combined disability rating at least 70 percent disabling and a single disability rating that is at least 40 percent disabling.  38 C.F.R. § 4.16; see also February 2015 Codesheet.  

In a March 2011 VA examination, the Veteran reported that he was currently employed full time as a factory worker and had been for more than 20 years.  The examiner indicated that the Veteran's back disability resulted in different assigned duties, increased tardiness, and increased absenteeism.  

In an October 2014 VA examination the Veteran reported that he had been out of work since September 2014.  He had retired due to age and his inability to perform the physical requirements of the job secondary to his back disability.  The examiner noted that the Veteran graduated high school, but the examiner did not note any additional educational history.

The weight of the evidence indicates that the Veteran is unable to secure and maintain substantially gainful employment.  The Veteran is currently unemployed, and the most recent VA examination indicates that his physical disabilities prevent him from working his old job.  Additionally, the record does not indicate that the Veteran has any additional training or education that would allow him to easily transition to sedentary labor.  As such TDIU is granted.

						(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 20 percent prior to October 30, 2014 for degenerative disc disease of the lumbar spine is granted; subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 40 percent from October 30, 2014 for a back disability is denied.

A disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

A disability rating of 40 percent for radiculopathy of the right lower extremity is granted; subject to the laws and regulations governing the payment of VA benefits.

Separate compensable ratings for sexual dysfunction, urinary incontinence, and fecal incontinence are denied.

TDIU is granted; subject to the laws and regulations governing the payment of VA benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


